In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-16-00174-CR


                                  TONJE HUNT, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                 Lubbock County, Texas
      Trial Court No. 2015-406,498, Honorable John J. "Trey" McClendon III, Presiding

                                          May 31, 2016

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Tonje Hunt, appearing pro se, seeks to appeal a plea-bargained

judgment of conviction for the offense of possession with intent to deliver a controlled

substance, cocaine, in an amount of four grams or more but less than 200 grams.1 In

accordance with the terms of the plea bargain, appellant was sentenced to ten years

confinement. Because appellant has no right of appeal, we will dismiss.




      1
          TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2010).
         An appeal must be dismissed unless a trial court’s certification showing that the

defendant has the right of appeal has been made part of the record. TEX. R. APP. P.

25.2(d).     Here, the Trial Court’s Certification of the Defendant’s Right to Appeal

indicates that this was “a plea-bargain case and the Defendant has NO right of appeal.”

Based upon our review of the record, we find that appellant voluntarily, knowingly, and

intelligently entered into a plea bargain and that the terms of this plea bargain were

accepted by the trial court. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005).


         By letter dated May 3, 2016, we notified appellant that the trial court’s certification

showed that this was a plea-bargain case for which appellant had no right of appeal.

We advised appellant that the appeal must be dismissed unless an amended

certification reflecting that appellant has the right of appeal is received or appellant can

demonstrate other grounds for continuing the appeal by May 24, 2016.                  Although

appellant filed a response, she did not file an amended certification and her response

did not demonstrate that this Court has jurisdiction.


         Because appellant has no right of appeal, we must dismiss this appeal. See TEX.

R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

Accordingly, we dismiss the appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).




                                                    Per Curiam


Do not publish.



                                                2